PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Pitaoulis, Christos
Application No. 13/273,796
Filed: 14 Oct 2011
For: DISPOSABLE RADIAL ACCESS CATHETERIZATION SLEEVE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on renewed petition pursuant to the unintentional provisions of 37 CFR 1.137(a) filed October 29, 2021, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on April 29, 2020.  This Office action set a shortened statutory period for reply of three months.  A two month extension of time under 37 CFR 1.136(a) was obtained, accordingly, the application became abandoned by operation of law on July 30, 2020.  The Office mailed a Notice of Abandonment on November 10, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment in response to the Examiner’s Office action; (2) the petition fee of $525.00; and (3) an adequate statement of unintentional delay.  

The Office is in receipt of the micro entity statement submitted with the renewed petition.  As such, all future fees paid will be based on micro entity status.  

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.” Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement. Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.



The application is being forwarded to Group Art Unit 3786 for consideration of the Amendment filed on October 29, 2021.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET